Name: Commission Regulation (EEC) No 29/81 of 1 January 1981 amending Regulation (EEC) No 2253/80 laying down for the wine-growing year 1980/81 detailed rules governing the distillation of wines produced from table grapes, following the accession of Greece
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 2 / 24 Official Journal of the European Communities 1 . 1 . 81 COMMISSION REGULATION (EEC) No 29/81 of 1 January 1981 amending Regulation (EEC) No 2253/80 laying down for the wine-growing year 1980/81 detailed rules governing the distillation of wines produced from table grapes, following the accession of Greece HAS ADOPTED THIS REGULATION : Article 1 The following is added to Article 2 ( 1 ) of Regulation (EEC) No 2253 / 80 : 'However, in the case of Greece they shall be submitted before 15 March 1981 .' THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece , and in particular Article 73 thereof, Whereas , in view of the accession of Greece , it is necessary to amend Commission Regulation (EEC) No 2253/ 80 (') as regards the final date for the submission of applications for approval of distillation contracts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine , Article 2 This Regulation shall enter into force on 1 January 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 January 1981 . For the Commission The President Roy JENKINS (') OJ No L 227 , 29 . 8 . 1980 , p . 12 .